Oo wa AND HA SB WW YN

Pm mmm et
ao nN DH OH SB WD VY KS OC

IN RE WELLS FARGO COLLATERAL
PROTECTION INSURANCE
LITIGATION

Ny NY NY NY KN HY NY Ne
SH UO FW NY KFS SC

 

 

bo
oo

Case 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 1of10 Page ID #:4852

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

Case Number: 8:17-ML-2797-AG-KES

[PROPOSED] AMENDED ORDER
PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT

AND CLASS NOTICE

Date: August 5, 2019
Time: 10:00 am
Courtroom: 10D

Hon. Andrew J. Guilford

Case No.: 8:17-ML-2797-AG-KES

 

 

 

[PRePeESED] AMENDED ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT AND CLASS NOTICE

 
Oo Oo YN HD HA & W NY +

Oo ND Wn fF WN FH DOD CO wO AT Dn BR WwW PBK ];

 

se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 2o0f10 Page ID #:4853

Jone AMENDED ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT AND CLASS NOTICE

WHEREAS, a class action lawsuit is pending before this Court entitled Jn re Wells
Fargo Collateral Protection Insurance Litigation, Case No. 8:17-ML-2797-AG-KES (the

 

Action”);

WHEREAS, on or about April 4, 2019, Plaintiffs Angelina Camacho, Odis Cole,
Nyle Davis, Duane Fosdick, Regina-Gonzalez Phillips, Brandon Haag, Paul Hancock,
Dustin Havard, Brian Miller, Analisa Moskus, Keith Preston, Victoria Reimche, Dennis
Small, and Bryan Tidwell (“Plaintiffs”), suing individually and as the representatives of a
class, executed a Confidential Term Sheet with Defendants Wells Fargo & Company and
Wells Fargo Bank, N.A. (“Wells Fargo”) and National General Holdings Corp. and
National General Insurance Company (“National General”') (collectively, the “Parties”)
concerning claims asserted in the Action;

WHEREAS, on June 4, 2019, the Parties entered into a Class Action Settlement
Agreement (the “Settlement Agreement”) resolving their claims in the Action;

WHEREAS, all defined terms used in this Order have the same meanings as set
forth in the Settlement Agreement; and

WHEREAS, the Court has read and considered the Settlement Agreement and its
attached exhibits, and has considered the arguments of counsel for the Parties in this
matter and, good cause appearing, IT IS HEREBY ORDERED that the Motion for
Preliminary Approval of Class Action Settlement and Approval of Class Notice is
GRANTED.

THE COURT FURTHER ORDERS AS FOLLOWS:

1. The Settlement, including the exhibits attached thereto, is preliminarily
approved in accordance with Rule 23 of the Federal Rules of Civil Procedure (“Rule 23°"),

 

! “National General” also includes National General Lender Services, Inc., QBE First Insurance Agency,
Inc., Newport Management Corporation, Meritplan Insurance Company, and Balboa Insurance Company
and the predecessors, successors, and/or each of their affiliates.

1 Case No.: 8:17-ML-2797-AG-KES

 

[PROposED} AMENDED ORDER PRELIMINARILY APPROVING

 

CLASS ACTION SETTLEMENT AND CLASS NOTICE

 
CHse 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 30f10 Page ID #:4854

1 || petiding a final hearing on the Settlement as providéd hetein, The Court preliminarily

 

2.|} finds that: (a) the proposed Settlement resulted from informed, extensive arm’s-length

3 || negotiations, including five in-person mediation sessions under the direction of an

4 || experienced Court-appointed mediator, Professor Eric Green; (b) Class Counsél has

5 || concluded that the proposed Settlement is fair, reasonable and adequate; and (c) the

6 || proposed Settlement is sufficiently fair, reasonable, and adequate to warrant sending

7 || notice of Settlement to the Settlement Class.

8 2, Certification of the Settlement Class for Settlement Purposes Only:

911 Pursuant to Rule-23, and for the purposes of the Settlement. only, the Court preliminarily

10 || finds and determines that (i) Settlement Class members are so numerous that joinder of all

11 |} members:would be impracticable; (ii) there are-quéstions of law and fact common to the

12 || Settlement Class:that predominate over individual questions; (iii) the Plaintiffs’ claims.are

13 || typical of the claims of the Settlement Class; (iv) Plaintiffs and Class Counsel can fairly

14 || and adequately represent and protect the interests of Settlement Class members; and (v) a

15 || class action is superior to other available methods for the fair and efficient adjudication of

16 |} the controversy, considering the interests. of the Settlement Class members in individually

17 || controlling the prosecution of separate actions, the extent and nature of any litigation

18 || concerning the controversy already commenced by Settleinent Class members, the

19 || desirability or undesirability of continuing the litigation of these claims in this particular

20,|| forum, and the difficulties likely to be encounteréd in the management of a class action.

21 3.  Class’Definition: Pursuant to Rule 23, and for the purposes of the Settlement

22 || only, thé Couit herby. certifies, the Settlement Class, which consists of Wells Fargo Dealer

23 || Services (“WFDS”) Customers who had.a CPI Policy placed on their Account(s). that

24 || became effective at any time between October 15, 2005 and September 30, 2016 and

25.|) Wells Farge Auto Finance (“WFAF”) Customers who had a CPI Policy placed on their

26 || Account(s) that became effective at any time between F ebruary 2, 2006 and September 1,

27 || 2011. The Settlement Class excludes: (a) customers who provided proof of Duplicative

28 || Insurance Coverage for the entire CPT Placement Period, resulting in a.cancellation of the
2 Case No:: 8:17-ML-2797-AG-KES.

[PROPUsED] AMENDED ORDER PRELIMINARILY. APPROVING
CLASS ACTION SETTLEMENT AND CLASS NOTICE

 

 

 

 
NYP Be NN NY RDS RR Re Be
TNA BF WN EF Dow AD Wer Bw PH YH Ss

bo
rove)

oe WD NM BW we

 

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 4of10 Page ID #:4855

policy in full before the scheduled CPI Billing Date; (b) customers who. provided proof of
Duplicative Insurance Coverage for the entire CPI. Placement Period, resulting. in a
cancellation of the policy in full on-er after the scheduled CPI Billing Date but before the
payment due date reflected on the customer’s first’periodic statement reflecting any
increased monthly payment amount due to the CPI premium; and(c) other customers

who provided proof of Duplicative Insurance Coverage for the entire CPI Placement
Period, resulting in a- cancellation of the policy in full, and who did not pay a Duplicative
CPI Premium or Duplicative CPI Interest, who were not assessed Assessed Fees during
the CPI Impact Period that were not waived atthe time, and who did not experience any
negative credit reporting as a result of CPI as set forth in Section III(G) of the Settlement
Agreement.

4. Representative Plaintiffs: Pursuant to Rule 23 , and for purposes of the
Settlement only, the Court. finds that Plaintiffs Angelina Camacho, Odis Cole, Nyle Davis,
Duane Fosdick, Regina-~Gonzalez Phillips, Brandon Haag, Paul Hancock, Dustin Havard,
Brian Miller, Analisa Moskus,.Keith Preston, Victoria Reimche, Dennis Small, and Bryan
Tidwell will fairly and adequately represent the interests of the Settlement Class in
enforcing their rights in the. Action and therefore appoints Plaintiffs as Representative
Plaintiffs of the Settlement Class.

5. Class Counsel: Pursuant to Rule 23, and for purposes of the Settlement only,
the Court appoints Baron & Budd, P.C., Robins Kaplan, LLC, Gerry, Schenk, Francavilla,
Blatt & Penfield, LLP, Weitz & Luxenberg: PC, the. Gibbs Law Group, and Levin Sedran.
& Berman as Class Counsel.

6. Settlement Fairness Hearing: A hearing (the “Settlement Fairness
Hearing”) will be held. before the Court on October 28,2019, at 10:00 a.m.-at the United
States District Court, Central District of California, United States District Courthouse, 411
West Fourth Street, Courtroom 10D, Santa Ana, California 9270 L, to determine whether:
(a) the proposed Settlement of the Action for at least $393.5 million to Plaintiffs:and the

Settlement Class should be finally approved by the Court as fair, reasonable, and
Case No.: 8:17-ML-2797-AG-KES

[PRoressp] AMENDED OaoeR PRELIMINARILY APPROVING

 

 

CLASS. ACTION SETTLEMENT: AND CLASS NoTICE

 
Oo FO ND Ww KR BW we

 

 

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 5of10 Page ID #:4856

adequate; (b) the release by the Settlement Class of the Settlement Class Released Claims,
as set forth in the Settlement Agreement, should be provided to. Defendants; (c) to award
Class Counsel attorneys” fees and expenses, which are to be paid separately by:
Defendants as set forth it the Settlement Agreement; (d) to grant Representative
Plaintiffs’ request for Service Awards, which are to be paid separately by Defendants as

set forth in the Settlement Agreement; (e) an order should be entered barring and

enjoining Plaintiffs.and all Settlement Class Members from instituting, commencing,

maintaining or prosecuting, either directly, indirectly, or in a representative capacity, any

action in any court or tribunal asserting any Settlement. Class Released Claims against

Defendants; and (f) to rule upon such other matters as the Court may deem appropriate.

The Settlement Fairness Hearing is subject to continuation or adjournment by the Court.
without further notice to the Settlement Class. The Court may approve the Settlement with

such modifications as the Parties agree to, if appropriate, without further notice to the

| Settlement Class,

7. Settlement Administration: The Court approves the appointment of Epiq
Class Action & Claims Solutions, Inc. (“Epiq”) as the Settlement Administrator. Epig.
shall administrate and manage the class notice procedure. As provided in the Settlement
Agreement, all Notice.and Administrative Costs shall be paid-separately by Defendants.

8. Class Notice: The Court:approves the form and substance of the Notice of
Proposed Settlement of Class Action (the “Long Form Notice”) and the Summary Notice
of Proposed Settlement of Class. Action (the “Summary Notice”), annexed hereto as
Exhibits D and E to the Settlement Agreement.

a. The Settlement Administrator shall cause the Long Forin Notice,
substantially in the form annexed hereto, to be mailed, by first class mail,
postage prepaid, starting on Monday, August 12, 2019, to all Settlement
Class Members.

b. The Settlement Administrator shall cause the Summary Notice, substantially
in the form annexed hereto, to be published in accordance with the _

4 Case No.: :8:17-ML-2797-AG-KES

[PRePesep] AMENDED ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT AND CLASS NOTICE

 

 
—

Oo fe VA wr Rh Ow Wh

be NM ww NM MB PR RR Re ee a
oN HH BW SB SE SG Ow wow wD mA Rw BH Se oS

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 6of 10 Page ID #:4857

Settlement Administrator’s publication notice plan starting on Monday,
August 12, 2019. The Long Form Notice, Summary Notice, and Settlement
Agreement shall be posted on the website

www. WellsFargoCPISettlement.com (the “Settlement Website”) in forms
available for download. The Settlement. Administrator will establish and
maintain the Settlement Website for this Action starting on Friday, August 9,
2019.

c. Class Counsél shall,.at or before the Settlement Fairness Hearing, file with
the Court proof of mailing of the Long Form Notice and publication of the
Summary Notice, and establishment of the Settlement Website.

d. The form and content of the Long Form Notice and the Summary Notice, and
the method set forth herein of notifying the Settlement Class of the
Settlement and its terms and conditions, meet the requirements of the Federal
Rules of Civil Procedure, due process, and all other applicable laws and
rules.

e, The form and content of the Long Form Notice and the Summary Notice, and
the method set forth herein of notifying the Settlement Class of the
Settlement and its terms and conditions, constittite the best notice practicable
under the circumstances, and shall constitute due and sufficient notice to all
persons and entities entitled thereto, The-Court further finds that all of the
notices are written in simple terminology, and are readily understandable by
Settlement Class Members.

Class Counsel and counsel for Defendants -are authorized to make, without further
approval of the: Court, minor changes to the form and ¢ontent of the Long Form Notice,
Summary Notice, arid other exhibits that they jointly agree are reasonable or necessary.

9, Exclusion from the Settlement Class: Settlement Class Members shall be
bound by the Settlement and all determinations and judgments in this Action concerning
the Settlement, including, but not limited to the releases provided for therein, whether

5 Case No.: 8:17-ML-2797-AG-KES |
[PROPOSEB}A MENDED ORDER PRELIMINARILY APPROVING

 

 

 

CLASS ACTION. SETTLEMENT AND CLASS NOTICE

 
OD OC WY HD tr FB WN HB

owt A WS BDH EF S OHI AA REY OS

 

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 7of10 Page ID #:4858

favorable or unfavorable, unless they (1) previously and validly exclude-themselves from
this Action in response to the Long Form Notice that will be mailed to Settlement Class:
members starting on Monday, August 12, 2019, or (2) request exclusion from the Class in
a timely and proper manner, as. hereinafter provided. A Settlement Class Member wishing
to make such request shall, no later than thirty (30):days before the Settlement Fairness
Hearing, file a letter or other written document with the United States District Court for
the Central District of California. Copies of such requests must be sent to Class Counsel at
the addresses listed in the Long Form Notice. A request for exclusion must includeall of
the following information: (a) the Settlement Class Member’s.name, address, telephone
number, and Wells Fargo loan number; (b) the following statement: “I do not want to be a
member of the: Settlement Class in Jn Re Collateral Protection Insurance Litigation, Case
No., 8:17-ML-2797-AG-KES pending in the United States District Court for the Central
District of California. I understand that it will be my responsibility to pursue any. claims 1
may have, if I so desire, on my own.and at my expense”; and (c) the Settlement Class
Member’s signature. The request for exclusion shall not be effective unless it providesthe
required information and is made within the time stated above. A Settlement Class
Member’s request for exclusion must be specific to themselves. Attempts to exclude
multiple individuals as part of single request form are not allowed and shall be of no force
or effect.

10. Objecting to the Settlement: Any Settlement Class Member can object to
any part of the Settlement, at his or her own expense, individually or through counsel of
his or her own choice. An objecting Settlement Class Member ¢an give reasons why he or
she thinks the Court should not approve the Settlement in part, or in full. To object, a
Settlement Class Member must. timely file a letter or other written document with the
Court and submit the same to the Settlement Administrator. A Settlement Class Member’s
objection must.include all of the following information: (a) the Settlement Class
Membet’s name, address, telephone number, and Wells Fargo loan number; (b) a
statement saying that he or she objects to the Settlement in In Re Collateral Protection

6 Casé No.: 8:17-ML-2797-AG-KES
[PRoPésER] AMENDED ORDER PRELIMINARILY APPROVING

 

 

CLASS ACTION SETTLEMENT AND CLASS.NOTICE

 
_—.

Oo SA A BR YW BS EF OC wo wm Aw OK OA UK UU le

oC CO SB HN DH nH B&B WwW Lh

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 8o0f10 Page ID #:4859

Insurance Litigation, Case No., 8:17-ML-2797-AG-KES and describing with specificity
the nature and grounds for the objection; (c) a statement describing whether the objection
applies only to. himself or herself, to.a.specific subset of the Settlement Class; or to the
entire Settlement Class: and (d) the Settlement Class Member’s signature.

Ifa lawyer is asserting an objection on behalf of a Settlement Class Member, the
lawyer must also: (a) file a notice of appearance with the Court no later than thirty (30)
days before the Settlement Fairness Hearing; (b) file a sworn declaration attesting that he
or she represents the Settlement Class Member; and (¢) file a sworn declaration that
specifies the number of times during the prior five-year period that he or she has objected
to.a class action settlement on his or her own behalf or on behalf of a class member.

A Settlement Class Member (or his/her attorney) must file his ot her written
objection and any additional documents required above with the United States District
Court for the Central District.of California,.and submit the same to.the claims
administrator, no. later than thirty (30) days before the Settlement Fairness Hearing.

11. Release: Upon the entry of the Court’s order for final judgment after the.
Settiement Fairness Hearing, Representative Plaintiffs.and all Settlement Class Members:
shall be permanently enjoined and barred from asserting any claims as provided by the
Settlement Agreement.

12, Agreement to Be Bound: All members of the Settlement Class who obtain
any compensation pursuant to the Allocation Plan or the Distribution Plan shall be. subjéct
to and be bound by the provisions of this Settlement Agreement, Settlement Class
Released Claims, and the J udgment. with respect to all Settlement Class Released Claims.
Hf
Hf
Ht

7 Case No. 8:17-ML-2797-AG-KES _
[PReEROSED] AMENDED ORDER PRELIMINARILY APPROVING

 

 

 

CLASS ACTION SETTLEMENT AND CLASs NOTICE

 
—

oD 0 WW KH UH BP wb

NM NH NM WB NN RR ee aa ea

 

Se 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 9of10 Page ID #:4860

13. Schedule

 

 

 

 

 

 

 

 

 

 

2019 at 10:00 a.m.

 

 

at 10:00 a.m.

 

Date Court Adopted Date | Event
| (if altered) |

Friday, June. 14, 2019 weet Defendants provided notice of the
Settlement to the appropriate federal
and state officials, as required by the
Class Action Faitness Act (CAFA)

Monday, August 5, , 2019 | Preliminary Approval Hearing

2019

Monday, August 12, ,2019 | Commencement.of Class Notice

2019

Friday, August 30, , 2019 | Motions for Final Approval and

2019 Attorneys’ Fees and Expenses filed

Thursday, September ;2019 | Completion of Class Notice

5, 2019

Monday, October 7, , 2019 | Objection and Opt-Out Deadline

2019

Monday, October 21, , 2019 | Reply Memoranda in Support of

2019 Final Approval & Fee and Expense
Application filed

Monday, October 28, 2019 | Settlement Fairness Hearing

 

14. Stay of the Action: Upon entry of this Order, Plaintiffs and all Settlement

Agreement

8

Class Members shall be barred and enjoined from commencing, instituting, or continuing
to prosecute any action or any proceeding of any kind Gineluding, but not limited, to an
action for actual damages, statutory damages, and/or exemplary or punitive damages) in
any court of law, arbitration tribunal, administrative forum, or other forum of any kind

worldwide, based on the Settlement Class Released Claims as provided by the Settlement.

Case No; 8:17-ML-2797-AG-KES:

 

 

[PREPOSER +A MENDED ORDER PRELIMINARILY APPROVING
_ CLASS ACTION SETTLEMENT.AND CLASS NOTICE

 

 
Case 8:17-ml-02797-AG-KES Document 281 Filed 08/05/19 Page 10o0f10 Page ID #:4861

—

15. All motions and papers in support of the Settlement, Representative
Plaintiffs’ request for Service Awards and any application by Class Counsel for attorneys’
fees and expenses shall be filed and served in accordance with the schedule set forth
above. Any reply papers shall be filed no later than seven (7) calendar days prior to the
Settlement Fairness Hearing.

16. Ifany specified condition to the Settlement is not satisfied and the Settlement
is terminated, then, in such event, the Settlement, including any amendment(s) thereof,

and this Order Preliminarily Approving Settlement and Providing for Notice, shall be null

Oo OA DBD A F&F WwW LV

and void, of no further force or effect, and without prejudice to any Party, and may not be

—
oS

introduced as evidence or referred to in any Action or proceedings by any person or entity
11 || for any purpose, and each Party shall be restored to his, her or its respective position as it
12 || existed prior to the execution of the Confidential Term Sheet.

13 17. The Court reserves the right to approve the Settlement with or without

14 || modification and with or without further notice to the Settlement Class and may adjourn
15 || the Settlement Fairness Hearing without further notice to the Class.

16 18. The Court retains exclusive jurisdiction over the Action to consider all

17 || further matters arising out of or connected with the Settlement.

18
i
20|| Dated: Arcs 5) 2019)

21 Kes norable ‘Andréw J. Guilford

United States District a Judge
22

23
24
25
26
27

28
9 Case No.: 8:17-ML-2797-AG-KES
[PReRoseD] AMENDED ORDER PRELIMINARILY APPROVING
CLASS ACTION SETTLEMENT AND CLASS NOTICE

 

 

 

 
